DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 1 figures 1a-1c and claims 1-12 in the reply filed on 12/23/20 is acknowledged.  The traversal is on the ground(s) that all the claims have unity and should be examined. This is not found persuasive because as pointed out on page 5 of the restriction sent out on 11/05/20 because species 1a-9 lack unity of invention because even though the inventions of these groups require the technical feature coil unit includes an electrically insulating body sized to extend across high voltage terminals of multiple high voltage coils of the transformer, the electrically insulating body having a plurality of openings that extend into the electrically insulating body, each opening sized to receive at least one of the high voltage terminals of a respective one of the high voltage coils of the transformer this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2012/0126923 (figures 5-7).
Also, a correction was made to the restriction; instead of the species being figures 1a-9. It was changed to figures 2a-9. A called was made to the applicant representative Enrique Mora on 01/04/21 in which the applicant representative chose species 2 figures 2a-2c and claims 1-12 with traverse.  
Claims 1-24 allowable. The restriction requirement on species 2 figures 2a-2c and claims 1-12, as set forth in the Office action mailed on 11/05/20 , has been The restriction requirement is hereby withdrawn.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
1.	Claims 1-24 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein an electrically insulating body sized to extend across high voltage terminals of multiple high voltage coils of the transformer, the electrically insulating body having a plurality of openings that extend into the electrically insulating body, each opening sized to receive at least one of the high voltage terminals of a respective one of the high voltage coils of the transformer; external connector terminals embedded within and extending from the electrically insulating body, the external connector terminals connected to the electrical connection pathway; and a ground shield embedded within the electrically insulating body and configured to shield high voltage terminals of each high voltage coil of the transformer as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a connection bar 
terminals of the high voltage coils of the transformer, the electrically insulating body having a plurality of openings that extend into the electrically insulating body, each opening sized to receive at least one of the high voltage terminals of a respective one of the high voltage coils of the transformer; external connector terminals embedded within and extending from the electrically insulating body, the external connector terminals connected to the electrical connection pathway as claimed in combination with the remaining limitations of independent claim 5.

Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein an electrically insulating body sized to extend across the high voltage terminals of the high voltage coils of the transformer, the electrically insulating body having a plurality of openings that extend into the electrically insulating body, each opening sized to receive at least one the high voltage terminals of a respective one of the high voltage coils of the transformer; external connector terminals embedded within and extending from the electrically insulating body, the external connector terminals connected to the electrical connection pathway; positioning the connection bar so that each high voltage terminal of each high voltage coil is positioned within a respective opening of the plurality of openings in the electrically insulating body; and coupling each high voltage terminal of each high voltage coil to the electrical connection pathway as claimed in combination with the remaining limitations of independent claim 13.
claim 21, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein forming an electrically insulating body sized to extend across high voltage terminals of multiple high voltage coils of the transformer, the electrically insulating body having a plurality of openings that extend into the electrically insulating body, each opening sized to receive at least one of the high voltage terminals of a respective one of the high voltage coils of the transformer; forming external connector terminals embedded within and extending from the electrically insulating body, the external connector terminals connected to the electrical connection pathway; and forming a ground shield embedded within the electrically insulating body and configured to shield high voltage terminals of each high voltage coil of the transformer as claimed in combination with the remaining limitations of independent claim 21.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-4, 5-12, 14-20 and 22-24 are allowed because each claim is directly or indirectly dependent of independent claims 1, 5, 13 and 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837